                                          Case 5:20-cv-08626-LHK Document 65 Filed 03/11/21 Page 1 of 4




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7

                                   8                                   UNITED STATES DISTRICT COURT
                                   9
                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                  10
                                                                             SAN JOSE DIVISION
                                  11

                                  12     ABCELLERA BIOLOGICS INC, et al.,                   Case Nos. 20-CV-08624-LHK
Northern District of California
 United States District Court




                                  13                    Plaintiffs,                                   20-CV-08626-LHK
                                                                                                      20-CV-08627-LHK
                                  14             v.
                                                                                            CASE MANAGEMENT ORDER
                                  15     BERKELEY LIGHTS, INC.,
                                  16                    Defendant.

                                  17
                                              On February 9, 2021, the Court issued a case management order directing the parties to
                                  18
                                       include case narrowing proposals in their March 10, 2021 joint case management statement
                                  19
                                       (“JCMS”). ECF No. 52. The Court warned that it cannot litigate all 15 of Plaintiffs’ asserted
                                  20
                                       patents simultaneously. Id. The Court also noted its intention to consolidate the above three
                                  21
                                       captioned cases. Id.
                                  22
                                              On March 10, 2021, the parties filed one JCMS for the three cases “with the understanding
                                  23
                                       and intent that” the JCMS will apply to a single consolidated action. ECF No. 67 at 8.
                                  24
                                       Accordingly, the Court consolidates 20-CV-08624-LHK, 20-CV-08626-LHK, and 20-CV-08627-
                                  25
                                       LHK. Moreover, the Court continues the March 17, 2021 case management conference to July 7,
                                  26
                                       2021 at 2:00 p.m. The parties shall file a JCMS by June 30, 2021.
                                  27

                                  28                                                    1
                                       Case Nos. 20-CV-08624-LHK; 20-CV-08626-LHK; AND 20-CV-08627-LHK
                                       CASE MANAGEMENT ORDER
                                          Case 5:20-cv-08626-LHK Document 65 Filed 03/11/21 Page 2 of 4




                                   1          In the March 10, 2021 JCMS, the parties detail competing proposals for case narrowing

                                   2   and the case schedule. As for case narrowing, Plaintiffs’ proposal not only risks litigating all 15

                                   3   patents at trial, but also does not narrow the case before claim construction. ECF No. 67 at 9–10.

                                   4   Thus, the Court adopts Defendant’s proposal for case narrowing:

                                   5     Event/Timing              Limits/Narrowing
                                   6     May 6, 2021               Plaintiffs reduce the number of asserted patents to no more than
                                                                   10; and total asserted patent claims to no more than 50.
                                   7
                                                                   Any dependent claim that is asserted without a separate assertion
                                   8                               of the claim(s) from which it depends shall count as the total
                                                                   number of claims in the dependency chain.
                                   9
                                         May 17, 2021 (in          Defendant limits the number of asserted prior art reference
                                  10     Defendant’s invalidity    combinations to no more than 10 per asserted claim.
                                         contentions)
                                  11
                                         After claim               14 days after the Court’s claim construction ruling, Plaintiffs
                                  12     construction              reduce the number of asserted patents to no more than 8; and
Northern District of California
 United States District Court




                                                                   total asserted patent claims to no more than 32.
                                  13
                                                                   14 days thereafter, Defendant reduces the number of asserted
                                  14                               prior art reference combinations to no more than 8 per asserted
                                                                   claim.
                                  15
                                         After the close of fact   14 days after the close of fact discovery, Plaintiffs reduce the
                                  16     discovery and before      number of asserted patents to no more than 6 patents; and total
                                         opening expert reports    asserted patent claims to no more than 24.
                                  17
                                                                   14 days thereafter, Defendant reduces the number of asserted
                                  18                               prior art reference combinations to no more than 6 per asserted
                                                                   claim.
                                  19
                                         After dispositive         14 days after the Court’s decision on dispositive motions,
                                  20     motions and before        Plaintiff reduces the number of asserted patents to no more than
                                         the pretrial conference   4; and total asserted patent claims to no more than 16.
                                  21
                                                                   14 days thereafter, Defendant limits the number of asserted prior
                                  22                               art reference combinations to no more than 4 per asserted claim.
                                  23          In addition, the Court will require further narrowing of asserted patents, patent claims, and
                                  24   prior art reference combinations after the pretrial conference and before trial. The parties shall
                                  25   provide competing proposals for further pretrial narrowing in their June 30, 2021 JCMS.
                                  26          As to the case schedule, Plaintiffs propose delaying their disclosure of asserted claims and
                                  27   infringement contentions by over two months. ECF No. 67 at 13. Defendant’s proposal, by
                                  28                                                 2
                                       Case Nos. 20-CV-08624-LHK; 20-CV-08626-LHK; AND 20-CV-08627-LHK
                                       CASE MANAGEMENT ORDER
                                          Case 5:20-cv-08626-LHK Document 65 Filed 03/11/21 Page 3 of 4




                                   1   contrast, tracks the Patent Local Rules. Accordingly, the Court adopts Defendant’s proposed

                                   2   schedule with some modifications. The Court sets the following case schedule:

                                   3     Scheduled Event                                         Date
                                   4     Disclosure of Asserted Claims and Infringement          March 31, 2021
                                         Contentions
                                   5
                                         Invalidity Contentions                                  May 17, 2021
                                   6
                                         Exchange of Proposed Terms for Construction             June 1, 2021
                                   7     Settlement Conference with Magistrate Judge             June 10, 2021
                                   8     Exchange of Preliminary Claim Constructions and         June 22, 2021
                                         Extrinsic Evidence
                                   9
                                         Damages Contentions                                     July 6, 2021
                                  10
                                         Further Case Management Conference                      July 7, 2021
                                  11     Joint Claim Construction and Prehearing Statement       July 16, 2021
                                  12     Responsive Damages Contentions                          August 5, 2021
Northern District of California
 United States District Court




                                  13     Close of Claim Construction Discovery                   August 16, 2021

                                  14     Opening Claim Construction Brief                        August 30, 2021
                                         Responsive Claim Construction Brief                     September 13, 2021
                                  15
                                         Reply Claim Construction Brief                          September 20, 2021
                                  16
                                         Claim Construction Hearing                              October 7, 2021
                                  17     Substantial Completion of Document Discovery            November 12, 2021
                                  18     Disclosure of Advice of Counsel Defense                 January 3, 2022 or 30 days after
                                                                                                 claim construction ruling
                                  19                                                             (whichever is later)
                                  20     Close of Fact Discovery                                 February 1, 2022 or 60 days after
                                                                                                 claim construction ruling
                                  21
                                                                                                 (whichever is later)
                                  22     Opening Expert Reports                                  April 4, 2022 or 120 days after
                                                                                                 claim construction ruling
                                  23
                                                                                                 (whichever is later)
                                  24     Rebuttal Expert Reports                                 May 2, 2022 or 150 days after
                                                                                                 claim construction ruling
                                  25
                                                                                                 (whichever is later)
                                  26

                                  27

                                  28                                                   3
                                       Case Nos. 20-CV-08624-LHK; 20-CV-08626-LHK; AND 20-CV-08627-LHK
                                       CASE MANAGEMENT ORDER
                                          Case 5:20-cv-08626-LHK Document 65 Filed 03/11/21 Page 4 of 4




                                         Close of Expert Discovery                                  June 1, 2022 or 180 days after
                                   1                                                                claim construction ruling
                                   2                                                                (whichever is later)
                                         Last Day to File Dispositive Motions and Daubert           July 1, 2022 or 210 days after
                                   3
                                         Motions                                                    claim construction ruling
                                   4                                                                (whichever is later)
                                         Hearing on Dispositive Motions and Daubert Motions September 1, 2022
                                   5
                                         Pretrial Conference                                        November 10, 2022
                                   6
                                         Jury Trial                                                 December 12, 2022
                                   7
                                         Length of Jury Trial                                       7 days
                                   8
                                              Moreover, the Court denies without prejudice the parties’ requests to modify the Federal
                                   9
                                       Rules of Civil Procedure’s discovery limits. See ECF No. 67 at 6–7. If the parties renew these
                                  10
                                       requests at a later time, they must provide justifications for any modification.
                                  11
                                              Lastly, the Court refers the parties to a settlement conference with United States Magistrate
                                  12
Northern District of California




                                       Judge Susan van Keulen to be completed by June 10, 2021. The parties shall file a stipulation of
 United States District Court




                                  13
                                       dismissal or joint settlement status report by June 17, 2021.
                                  14
                                       IT IS SO ORDERED.
                                  15

                                  16
                                       Dated: March 11, 2021
                                  17
                                                                                        ______________________________________
                                  18                                                    LUCY H. KOH
                                                                                        United States District Judge
                                  19
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28                                                     4
                                       Case Nos. 20-CV-08624-LHK; 20-CV-08626-LHK; AND 20-CV-08627-LHK
                                       CASE MANAGEMENT ORDER
